Exhibit 10.7

Execution Version

AMENDMENT NO. 2

AMENDMENT NO. 2 dated as of September 30, 2014 to the Credit Agreement referred
to below, among TAMPA ELECTRIC COMPANY, a Florida corporation (the “Borrower”),
each of the Lenders identified under the caption “LENDERS” on the signature
pages hereto and CITIBANK, N.A., as administrative agent for the Lenders (in
such capacity, the “Administrative Agent”).

The Borrower, the Lenders party thereto (individually, a “Lender” and,
collectively, the “Lenders”) and the Administrative Agent are parties to a
Fourth Amended and Restated Credit Agreement dated as of December 17, 2013 (as
amended by Amendment No. 1 thereto dated as of August 1, 2014, the “Credit
Agreement”).  The Borrower and the Required Lenders wish to amend the Credit
Agreement in certain respects, and accordingly, the parties hereto hereby agree
as follows:

Section 1.  Definitions.  Capitalized terms used in this Amendment No. 2 and not
otherwise defined are used herein as defined in the Credit Agreement.

Section 2.  Amendments.  Subject to the satisfaction of the conditions precedent
specified in Section 4 hereof, but effective as of the date hereof, the Credit
Agreement shall be amended as follows:

2.01.  References in the Credit Agreement (including references to the Credit
Agreement as amended hereby) to “this Agreement” (and indirect references such
as “hereunder”, “hereby”, “herein” and “hereof”) shall be deemed to be
references to the Credit Agreement as amended hereby.

2.02.  The heading of the Credit Agreement is hereby amended by:

(i) deleting the reference to “CITIGROUP GLOBAL MARKETS INC., J.P. MORGAN
SECURITIES LLC, and MORGAN STANLEY SENIOR FUNDING, INC. as Joint Lead Arrangers
and Joint Bookrunners ” contained therein and inserting in lieu thereof
“CITIGROUP GLOBAL MARKETS INC., J.P. MORGAN SECURITIES LLC, MORGAN STANLEY
SENIOR FUNDING, INC., and WELLS FARGO SECURITIES, LLC as Joint Lead Arrangers
and Joint Bookrunners”;

(ii) deleting the reference to “JPMORGAN CHASE BANK, N.A.. and MORGAN STANLEY
SENIOR FUNDING, INC. as Syndication Agents” contained therein and inserting in
lieu thereof “JPMORGAN CHASE BANK, N.A., MORGAN STANLEY SENIOR FUNDING, INC.,
and WELLS FARGO BANK, NATIONAL ASSOCIATION as Syndication Agents”; and

(iii) deleting the reference to “SUNTRUST BANK, THE BANK OF NEW YORK MELLON,
UNION BANK, N.A., WELLS FARGO BANK, NATIONAL ASSOCIATION and ROYAL BANK OF
CANADA as Documentation Agents” contained therein and inserting in lieu thereof
“SUNTRUST BANK, THE BANK OF NEW YORK MELLON, UNION BANK, N.A., and ROYAL BANK OF
CANADA as Documentation Agents”.

2.03.  Exhibit A of the Credit Agreement is hereby amended to replace the
definition of “Swingline Exposure” in its entirety with the following:

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be the sum of (a) its Proportionate Share of the total
Swingline Exposure at such time related to Swingline Loans other than any
Swingline Loans made by such Lender in its capacity as a Swingline Lender and
(b)

1

 

 

--------------------------------------------------------------------------------

 

if such Lender shall be a Swingline Lender, the aggregate principal amount of
all Swingline Loans made by such Lender outstanding at such time to the extent
that the other Lenders shall not have funded their participations in such
Swingline Loans.

2.04.  Exhibit A of the Credit Agreement is hereby further amended to insert in
alphabetical order the following additional definition:

“Swingline Commitment” means as to any Lender (i) the amount set forth opposite
such Lender’s name on Schedule 1 hereof or (ii) if such lender has entered into
an Assignment and Assumption, the amount set forth for such lender as its
Swingline Commitment in the Register maintained by the Administrative Agent
pursuant to Section 7.13.2.

2.05.  Section 2.1.4 of the Credit Agreement is hereby amended in its entirety
to read as follows:

  “2.1.4   Loan Principal Payment.  Borrower shall repay to Administrative
Agent, for the account of each Lender on the Maturity Date the unpaid principal
amount of each Revolving Loan made by such Lender.  Borrower shall repay to
Administrative Agent, for the account of the relevant Swingline Lender, on the
relevant Swingline Loan on the earlier of the Maturity Date and the Swingline
Loan Maturity Date the unpaid principal amount of each Swingline Loan made by
such Swingline Lender.  From and after the Maturity Date, upon payment in full
of the aggregate principal amount of the Loans, all accrued and unpaid interest
thereon and all other amounts owed by Borrower to Administrative Agent or the
Lenders hereunder and under the other Credit Facility Documents, the Lenders
shall promptly mark any Notes cancelled and return such cancelled Notes to
Borrower.”

2.06.  Section 2.10.1 of the Credit Agreement is hereby amended in its entirety
to read as follows:

“2.10.1  Agreement to Make Swingline Loans.  Subject to the terms and conditions
set forth herein, each Swingline Lender severally agrees to make Swingline Loans
to Borrower from time to time during the Availability Period in an aggregate
principal amount at any time outstanding that will not result in (i) the
aggregate principal amount of outstanding Swingline Loans exceeding the
Swingline Sublimit, (ii) such Swingline Lender’s Revolving Credit Exposure
exceeding its Commitment or (iii) the total Revolving Credit Exposure of all the
Lenders exceeding the Total Commitment; provided that no Swingline Lender shall
be required to make a Swingline Loan to refinance an outstanding Swingline Loan
or to finance the reimbursement of a Reimbursement Obligation in respect of a
Letter of Credit.  Within the foregoing limits and subject to the terms and
conditions set forth herein, Borrower may borrow, prepay and reborrow Swingline
Loans.  Immediately upon the making of a Swingline Loan by a Swingline Lender,
each Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from such Swingline Lender a participation in such Swingline
Loan in an amount equal to such Lender’s Proportionate Share of the amount of
such Swingline Loan.”

2.07.  Schedule 1 of the Credit Agreement is hereby amended in its entirety to
read as Schedule 1 attached hereto.

Section 3.  Representations and Warranties.  The Borrower (as to itself and its
Subsidiaries) represents and warrants to the Lenders that (a) its
representations and warranties set forth in Article IV of the Credit Agreement
are true and complete on the date hereof as if made on and as of the date hereof
and as if each reference in said Article IV to “this Agreement” included
reference to this

 

2

--------------------------------------------------------------------------------

 

Amendment No. 2 (unless such representation and warranty relates solely to
another time, in which event such representation or warranty is true and correct
as of such other time) and (b) no Event of Default or Inchoate Default shall
have occurred and be continuing.

Section 4.  Conditions Precedent to Effectiveness.  The amendments set forth in
Section 2 hereof shall become effective, as of the date hereof, upon receipt by
the Administrative Agent of one or more counterparts of this Amendment No. 2
executed by the Borrower and the Lenders.

Section 5.  Reallocation of Commitments.  Immediately and automatically upon the
effectiveness of this Amendment No. 2, if any Loans or Letters of Credit shall
be outstanding then the Borrower shall borrow from the Lenders, and the Lenders
shall be deemed to have made Loans to the Borrower (with Interest Period(s)
ending on the date(s) of any then outstanding Interest Period(s))
(notwithstanding the provisions of the Credit Agreement requiring that
borrowings and prepayments be made ratably in accordance with the principal
amounts of the Loans held by the Lenders), and the Lenders shall be deemed to
have acquired participations in any outstanding Letters of Credit, the Borrower
shall be deemed to have repaid Loans to the Lenders, so that after giving effect
to such Loans and prepayments, the Loans (and Interest Periods of the Loans) and
the Letters of Credit shall be held by the Lenders pro rata in accordance with
the respective amounts of their Commitments (as modified by Section 2.07 hereof)
as listed on Schedule 1 hereto.  To effect the foregoing payments, the related
transfers of funds shall be netted to the extent necessary to minimize the
actual flows of funds between the relevant parties.

Section 6.  Miscellaneous.  Except as herein provided, the Credit Agreement
shall remain unchanged and in full force and effect.  This Amendment No. 2 may
be executed in any number of counterparts, all of which taken together shall
constitute one and the same agreement and any of the parties hereto may execute
this Amendment No. 2 by signing any such counterpart.  This Amendment No. 2
shall be governed by, and construed in accordance with, the law of the State of
New York.

Section 7.  Credit Facility Document.  The execution, delivery and effectiveness
of this Amendment No. 2 shall not, except as expressly provided herein, operate
as a waiver of any right, power or remedy of any Lender or the Administrative
Agent under any of the Credit Facility Documents, nor constitute a waiver of any
provision of any of the Credit Facility Documents. On and after the
effectiveness of this Amendment No. 2, this Amendment No. 2 shall for all
purposes constitute a Credit Facility Document.

[Signature pages follow]

 

 

 

3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 2 to be
duly executed and delivered as of the day and year first above written.

 

TAMPA ELECTRIC COMPANY

 

 

By: /s/ Kim M. Caruso

Name: Kim M. Caruso

Title:  Treasurer

 

 




 

 

--------------------------------------------------------------------------------

 

LENDERS

 

CITIBANK, N.A.


By:  /s/ Maureen P. Maroney
Name: Maureen P. Maroney
Title:   Vice President

 

JPMORGAN CHASE BANK, N.A.

 

By:  /s/ Peter Christensen
Name: Peter Christensen
Title:    Vice President

 

MORGAN STANLEY BANK, N.A.

 

By:  /s/ Michael King
Name: Michael King
Title:    Authorized Signatory

 

ROYAL BANK OF CANADA

 

 

By:  /s/ Rahul D. Shah
Name: Rahul D. Shah
Title:   Authorized Signatory

 

SUNTRUST BANK

 

 

By:  /s/ Andrew Johnson
Name: Andrew Johnson
Title:   Director

 

 

--------------------------------------------------------------------------------

 

THE BANK OF NEW YORK MELLON

 

By:  /s/ Richard K. Fronapfel, Jr.
Name: Richard K. Fronapfel, Jr.
Title:   Vice President

MUFG UNION BANK, N.A.


 

 

By:  /s/ Eric Otieno
Name: Eric Otieno
Title:   Vice President

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

By:  /s/ Nick Schmiesing
Name: Nick Schmiesing
Title:   Vice President

 

FIFTH THIRD BANK, AN OHIO BANKING CORPORATION

 

 

By:  /s/ John A. Marian
Name: John A. Marian
Title:   Vice President

 

THE BANK OF NOVA SCOTIA

 

 

By:  /s/ Thane Rattew
Name: Thane Rattew
Title:   Managing Director

 

 

--------------------------------------------------------------------------------

 

THE NORTHERN TRUST COMPANY

 

 

By:  /s/ Patrick Cowan
Name: Patrick Cowan
Title:   Senior Vice President




 

--------------------------------------------------------------------------------

 

SCHEDULE 1

 

LENDERS AND COMMITMENTS

 

 

Lender

Amount of Commitment

Swingline Commitment

Citibank, N.A.

$39,433,333.33

$40,000,000

JPMorgan Chase Bank, N.A.

$39,433,333.34

$40,000,000

Morgan Stanley Bank, N.A.

$39,433,333.33

$0

Wells Fargo Bank, National Association

$39,433,333.33

$0

Royal Bank of Canada

$28,816,666.67

$0

SunTrust Bank

$28,816,666.67

$0

The Bank of New York Mellon

$28,816,666.67

$0

MUFG Union Bank, N.A.

$28,816,666.67

$0

Fifth Third Bank, An Ohio Banking Corporation

$17,333,333.33

$0

The Bank of Nova Scotia

$17,333,333.33

$0

The Northern Trust Company

$17,333,333.33

$0

 

$325,000,000.00

$80,000,000

 

 